           Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 1 of 27




 1   JOSEPH F. HAAG (SBN 248749)          WILLIAM F. LEE (pro hac vice forthcoming)
     WILMER CUTLER PICKERING              RICHARD W. O’NEILL (pro hac vice pending)
 2   HALE AND DORR LLP                    WILMER CUTLER PICKERING
     2600 El Camino Real, Suite 400       HALE AND DORR LLP
 3
     Palo Alto, CA 94306                  60 State Street
 4   Telephone: (650) 858-6000            Boston, MA 02109
     Facsimile: (650) 858-6100            Telephone: (617) 526-6000
 5   Joseph.Haag@wilmerhale.com           Facsimile: (617) 526-5000
                                          William.Lee@wilmerhale.com
 6                                        Richard.O’Neill@wilmerhale.com
 7
     Attorneys for Plaintiff
 8   LENOVO (UNITED STATES) INC.

 9                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
10
                                   SAN JOSE DIVISION
11

12
     LENOVO (UNITED STATES) INC.,
13                                                Case No.
                             Plaintiff,
14
          vs.
                                                  COMPLAINT
15
     NOKIA TECHNOLOGIES OY,
16                                                JURY TRIAL DEMANDED
                             Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 2 of 27




 1              Plaintiff Lenovo (United States) Inc. (“Lenovo United States”), on personal knowledge as

 2    to its own acts, and on information and belief as to all other acts based on its own and its
 3    attorneys’ investigation, by and through its attorneys, alleges as follows:
 4                                             INTRODUCTION
 5              1.    Defendant Nokia Technologies Oy (“Nokia Oy”) has asserted, and continues to
 6    assert, that Lenovo United States is required to take a license to patents that Nokia Oy claims to
 7    own and claims are essential to practice the H.264 video compression standard. However, with
 8    respect to each of the nineteen patents discussed below (“Nokia Patents”), the prior owner (Nokia
 9    Corporation) failed to comply with its contractual obligation to disclose any rights in the allegedly
10    essential Nokia Patents to the relevant standards-setting organization before the H.264 standard
11    was “frozen”—thus depriving members of the ability to take those alleged patent rights into
12    account when the standard was still under development.
13              2.    Because this late disclosure breached the contract that existed between Nokia
14    Corporation and the H.264 standards-setting organization (and Lenovo United States is a third-
15    party beneficiary of that contract and has suffered harm as a result of the breach) and also violated
16    California unfair competition law, each of the Nokia Patents is unenforceable against the H.264
17    standard. Moreover, because this repeated late disclosure was egregious, and because Nokia Oy
18    and/or Nokia Corporation have leveraged the allegedly standard-essential nature of the late-
19    disclosed Nokia Patents to obtain unjust benefits, the Nokia Patents are unenforceable against the
20    H.264 standard under the doctrine of implied waiver.
21                                                  PARTIES
22              3.    Plaintiff Lenovo United States is a company organized under the laws of Delaware,
23    with its principal place of business at 8001 Development Drive, Morrisville, North Carolina
24    27560.
25

26

27

28
                                                        -2-
     Case No.                                                                                 COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 3 of 27




 1              4.   On information and belief, Defendant Nokia Oy is a Finnish corporation that is

 2    headquartered in and does business in Sunnyvale, California.1 Nokia Oy claims to own by
 3    assignment all right, title, and interest in and to the Nokia Patents.
 4              5.   On information and belief, Defendant Nokia Oy is a wholly owned subsidiary of
 5    Nokia Corporation. Defendant Nokia Oy’s primary business is to monetize the patent rights
 6    obtained by the various Nokia entities, including Nokia Corporation.
 7                                      JURISDICTION AND VENUE
 8              6.   Lenovo United States brings this action under 28 U.S.C. § 2201, federal patent law,
 9    California contract law, and the California Unfair Competition Law (“UCL”), Business and
10    Professions Code §§ 17200 et seq.
11              7.   The Court has original jurisdiction over Lenovo United States’ claims pursuant to 28
12    U.S.C. § 1332 because Lenovo United States is a citizen of Delaware and North Carolina, Nokia
13    Oy is a citizen of Finland and California, and the value of the matter in controversy (including,
14    among other things, Nokia Oy’s demand for Lenovo United States to take a license to its patents
15    that allegedly cover the H.264 standard) exceeds $75,000.
16              8.   The Court also has subject matter jurisdiction under 28 U.S.C. § 2201 over Lenovo
17    United States’ request that the Court declare the Nokia Patents unenforceable in relation to the
18    H.264 standard under U.S. patent law.
19

20
      1
       See Nokia Bell Labs, https://web.archive.org/web/20201024004255/https://www.bell-
21
      labs.com/connect/global-locations/sunnyvale-ca/ (as of October 24, 2020, last visited December 7,
22    2020) (“Nokia opened the Sunnyvale site in December 2010. This location is home to Nokia Bell
      Labs, Nokia Technologies, Mobile and Fixed Networks.”) (emphases added); see also Internet
23    Archive, Nokia Corporation Website, Nokia Technologies,
      https://web.archive.org/web/20170301164948/https://www.nokia.com/en_int/about-us/who-we-
24    are/our-businesses/nokia-technologies (as of March 1, 2017; last visited December 7, 2020) (“our
      headquarters in Sunnyvale, CA”); Chris O’Brien, Nokia Technologies President on the Future of
25
      His ‘Startup’: ‘Anything Is Possible,’ Venturebeat, http://venturebeat.com/2016/08/22/nokia-
26    technologies-president-on-the-future-of-his-startup-anything-is-possible/ (last visited December 7,
      2020) (describing Nokia Technologies as “[b]ased in Sunnyvale” and “based in Silicon Valley”);
27    Dkt. 53 [Ans. to First Am. Compl.] ¶ 4, Nokia Techs. Oy v. Lenovo (United States) Inc. et al., No.
      5:19-cv-427-BO (E.D. N.C. June 29, 2020) (“Nokia [Technologies Oy] admits that it does
28    business in Sunnyvale, California.”).
                                                      -3-
     Case No.                                                                                COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 4 of 27




 1              9.    The Court also has supplemental jurisdiction under 28 U.S.C. § 1367 over Lenovo

 2    United States’ state law breach of contract and unfair competition claims because those claims
 3    form part of the same case or controversy as the federal law claims.
 4              10.   The Court has personal jurisdiction over Nokia Oy on the basis of Nokia Oy’s
 5    continuous and systematic contacts with the state of California, including because Nokia Oy
 6    maintains a place of business in Sunnyvale, California, and conducts business there as well. See
 7    supra n.1.
 8              11.   Venue in this district is proper under 28 U.S.C. § 1391(c)(2) because Nokia Oy is
 9    subject to the Court’s personal jurisdiction as explained above.
10                                 INDUSTRY TECHNICAL STANDARDS
11              12.   Industry technical standards are sets of technical guidelines and protocols that
12    enable a product produced by one manufacturer to interoperate with products produced by other
13    manufacturers that support the same standard. Standards are developed and released by industry
14    groups called standard setting organizations (or SSOs).
15              13.   During standardization, industry participants in the SSO propose ideas for inclusion
16    in the standard. The SSO collectively considers proposals and then chooses which proposals to
17    adopt into the standard, either as proposed or with modifications from other participants. The
18    standard is then adopted (or “frozen”) and published for use by product suppliers.
19              14.   The promulgation of standards can help increase competition among suppliers and
20    lead to improved products for consumers. Absent appropriate rules and adherence thereto,
21    however, standards also can lead to anticompetitive abuses, particularly when participants in the
22    standardization process have patent rights relating to technology being proposed for the standard.
23    Before standardization, suppliers of various technologies compete with other suppliers that offer
24    similar functionality, and the royalties a patent owner can demand for its technology is constrained
25    by the value of the patented technology standing alone and the availability of alternative technical
26    approaches to perform the functionality claimed in the patent. Post-standardization, however,
27    former alternatives to perform the standardized functions are often no longer viable substitutes for
28    those practicing the standard and thus no longer constrain royalties relating to standardized
                                                      -4-
     Case No.                                                                                  COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 5 of 27




 1    technology. As a result, a patent holder may demand royalties attributable to inclusion of the

 2    patented technology in the standard rather than the actual value of the patented technology.
 3              15.   The danger that a patent holder will gain an arbitrary and unfair advantage in
 4    demanding royalties is particularly high when an SSO standardization participant proposes ideas
 5    to be included in the standard that are identical or similar to the ideas the participant separately
 6    seeks to patent (or has already patented). Such a situation creates the risk that a participant will
 7    intentionally push the SSO to adopt—unknowingly—the participant’s patented technology, even
 8    though the SSO might have adopted a different technology or excluded the functionality from the
 9    standard if the SSO was timely made aware that the patent-holding participant claims to have
10    patent rights covering the technology under consideration.
11              16.   In response to this substantial risk of exploitative behavior, most SSOs have adopted
12    intellectual property rights (IPR) policies that seek to minimize the potential for this type of abuse.
13    Among other things, these IPR policies typically require participants to timely disclose any
14    alleged standard-essential patent rights (including rights in pending patent applications) that might
15    cover the technology that the SSO is considering for standardization. By requiring members to
16    declare any patent rights that, if adopted into the standard, might be essential to practice the
17    standard, members can evaluate alternative technical proposals, decide not to include the proposed
18    technology, and consider other potential implications of any patents that that might cover the
19    various proposals—all before the standard is frozen and before industry participants become
20    locked into implementing the standard in their products.
21              17.   SSOs adopt such disclosure policies to promote the widespread use of their
22    standards by suppliers and consumers. Standards that are developed subject to a requirement of
23    full, timely disclosure of potentially essential patent rights ensure that the resulting standard is not
24    encumbered by patents that SSO members were unaware of during the standardization process.
25                                          THE H.264 STANDARD
26              18.   This Complaint concerns nineteen patents that Nokia Oy and/or Nokia Corporation
27    have claimed are essential to practice the H.264 video compression standard.
28
                                                        -5-
     Case No.                                                                                   COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 6 of 27




 1              19.   The H.264 standard was developed by the Joint Video Team (“JVT”), which is an

 2    SSO composed of (1) the Motion Picture Experts Group (MPEG), which is the video subgroup of
 3    the International Organization for Standardization/International Electrotechnical Commission
 4    (“ISO/IEC”), and (2) the Video Coding Experts Group (“VCEG”), which is a subgroup of the
 5    International Telecommunications Union (“ITU”). According to the ITU’s Term of Reference for
 6    Joint Video Team (JVT) Activities, the JVT operated as a “joint group under the ordinary policies
 7    and procedures of both organisations,” and committed to working in compliance with the IPR
 8    policies, reporting requirements, and procedures of the ITU and the ISO/IEC.2
 9              20.   Early development of the H.264 standard was performed by the ITU’s VCEG, and
10    the JVT was created in 2001 to finalize it. The first version of the H.264 standard was frozen and
11    then published in May 2003. Subsequent editions were published in March 2005, November
12    2007, and approximately annually thereafter.
13              21.   According to the ITU, H.264 “represents an evolution of the existing video coding
14    standards” and “was developed in response to the growing need for higher compression of moving
15    pictures for various applications such as videoconferencing, digital storage media, television
16    broadcasting, Internet streaming, and communication.”3
17                DISCLOSURE OBLIGATIONS UNDER THE ITU’S PATENT POLICY
18              22.   At all times relevant to these allegations, Nokia Corporation was a member of the
19    ITU-T4 and actively participated in developing the H.264 standard, including by attending
20    meetings and making technical proposals for certain aspects of the H.264 standard. As a result,
21    Nokia Corporation was bound by the ITU’s Patent Policy (now known as the Common Patent
22

23    2
        ITU, “Terms of Reference for the Joint Video Team (JVT) Activities,”
      https://www.itu.int/dms_pub/itu-t/oth/34/01/T34010000010001PDFE.pdf (last visited December
24    7, 2020).]
      3
        ITU-T, “Summary,” http://www.itu.int/dms_pubrec/itu-t/rec/h/T-REC-H.264-200901-
25
      S!Cor1!SUM-HTM-E.htm (last visited December 7, 2020).]
26
      4
        The ITU-T is the sector of the ITU that focuses on standardization. The ITU-T “assembles
      experts from around the world to develop international standards known as ITU-T
27    Recommendations, which act as defining elements of the global infrastructure of information and
      communication technologies.” ITU, https://www.itu.int/en/join/Pages/default.aspx (last visited
28    December 7, 2020).
                                                       -6-
     Case No.                                                                               COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 7 of 27




 1    Policy for the ITU-T/ITU-R/ISO/IEC). As assignee of the Nokia Patents, Nokia Oy is bound by

 2    the contractual commitments that Nokia Corporation owed under the ITU Patent Policy, and also
 3    stands in the shoes of Nokia Corporation with respect to any remedies arising from a breach or
 4    other violation of those contractual commitments.5
 5              23.   The ITU Patent Policy in effect when Nokia Corporation began participating in
 6    development of the H.264 standard states that “any ITU-T member organization putting forward a
 7    standardization proposal should, from the outset, draw the attention of the [Telecommunication
 8    Standardization Bureau (TSB)] to any known patent or to any known pending patent application,
 9    either their own or of other organizations.”6
10              24.   The ITU’s Guidelines for Implementation of the ITU Patent Policy state (1) “[t]he
11    term ‘from the outset’ as it appears in paragraph 1 of the TSB Patent Policy . . . implies that such
12    information should be disclosed as soon as possible, i.e. as soon as it is becoming clear that an
13    evolving draft Recommendation will, in fact, fully or partly include patented elements”;7 and (2)
14    “[a]ny ITU Member State or Sector Member organization aware of a patent held by itself or
15    others, which may fully or partly cover elements of the draft Recommendation(s) proposed for
16    approval, is requested to disclose such information to the TSB, in no case later than the date
17    scheduled for approval of the Recommendation(s).”8 According to the Guidelines’ statement of
18    purpose, “[t]he guidelines encourage the early disclosure and identification of patents that may
19    relate to Recommendations under development. In doing so, greater efficiency in standards
20    development is possible and potential patent rights problems can be avoided.”9
21              25.   Despite its involvement in developing the H.264 standard, and despite being bound
22    by the ITU’s Patent Policy, Nokia Corporation repeatedly failed to disclose during development of
23    the H.264 standard that it had rights in the Nokia Patents that Nokia Corporation and/or Nokia Oy
24
      5
        Ex. 1 (ITU, “Guidelines for Implementation of the Common Patent Policy for ITU-T/ITU-
25
      R/ISO/IEC” (April 23, 2012) Part 7.)
26
      6
        Ex. 2 (ITU, Guidelines for Implementation of the TSB Patent Policy (July 7, 1999), at 7
      (Appendix I)).
27    7
        Id. at 3 (Section 2.4).
      8
        Id. at 4 (Section 3.1).
28    9
        Id. at 2 (Section 1).
                                                      -7-
     Case No.                                                                                 COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 8 of 27




 1    have since claimed are essential to practice the H.264 standard. Indeed, Nokia Corporation did

 2    not notify the ITU (or the ISO/IEC) about any of the Nokia Patents until long after the first
 3    iteration of the H.264 standard was frozen and then published in May 2003.
 4              26.   Upon information and belief, Nokia Corporation did so to induce JVT/ITU members
 5    to incorporate technology into the H.264 standard that Nokia Oy now contends is covered by the
 6    Nokia Patents—but without providing those members with the ability to consider those alleged
 7    patent rights before the H.264 standard was frozen. If Nokia Corporation had timely disclosed its
 8    rights in the Nokia Patents, as it was contractually required to do, the JVT/ITU could have, for
 9    example, adopted one or more alternative technologies or declined to include the relevant
10    functionality in the final standard. By failing to disclose its rights in the Nokia Patents before the
11    H.264 standard was frozen, Nokia deprived members of the ability to consider those options.
12              27.   Members of the ITU and other third-party beneficiaries of Nokia Corporation’s
13    obligations under the ITU Patent Policy reasonably expected Nokia Corporation to disclose its
14    known patents and patent applications at the outset of the standardization process, and not after
15    functionality allegedly covered by a patent or patent application was approved for incorporation
16    into the H.264 standard and/or after the H.264 standard was frozen. If Nokia Corporation held or
17    had applied for patents potentially essential to the H.264 standard, then under the binding
18    contractual rules of the ITU Patent Policy, Nokia Corporation was obligated to disclose those
19    patents from the outset, and at least before the H.264 standard was frozen.
20              28.   Nokia Corporation did not submit a Patent Statement and Licensing Declaration to
21    the ITU specifically identifying any of the Nokia Patents (or the applications for those patents) as
22    allegedly essential to any specific aspect of the H.264 standard before the standard was frozen,
23    even though Nokia Corporation knew it possessed those patent rights during development of the
24    H.264 standard, as detailed below.
25              29.   Indeed, Nokia Corporation did not disclose the existence of the Nokia Patents
26    (and/or applications for those patents) during the H.264 standard-setting process, even while
27    Nokia Corporation personnel (including named inventors of the asserted patents) participated in
28    the relevant working groups that adopted the same technology that Nokia Oy now claims is
                                                     -8-
     Case No.                                                                                  COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 9 of 27




 1    covered by the Nokia Patents, and even though participants at meetings were frequently reminded

 2    of the Patent Policy and their contractual obligation to disclose potentially essential patent rights.
 3              30.   Under the ITU Patent Policy, Nokia Corporation had binding contractual
 4    commitments with the ITU, with ITU members, and with other SSOs participating in the H.264
 5    standard development, all for the benefit of the SSOs, their members, and any entity involved in
 6    making, using, selling, offering for sale, and/or importing products that support the H.264
 7    standard, including Lenovo United States. All these entities reasonably relied on the ITU’s rules,
 8    including the ITU’s Patent Policy, in supplying products that support the H.264 standard.
 9              31.   Lenovo United States has invested significant time and resources in connection with
10    supplying products in reliance on the transparency of the ITU’s standard-setting process and the
11    requirement that H.264 participants comply with the ITU’s rules, including the ITU’s Patent
12    Policy requirement for members to timely disclose any patent rights that might be essential during
13    development of the H.264 standard.
14              32.   Upon information and belief, Nokia Corporation’s failure to timely disclose its
15    rights in the Nokia Patents was intended to and did cause ITU members to incorporate technology
16    into the H.264 standard that Nokia Corporation and/or Nokia Oy have since claimed is covered by
17    the Nokia Patents, all without the benefit of having knowledge of those alleged patent rights
18    before the H.264 standard was frozen. Upon information and belief, had Nokia Corporation
19    timely disclosed its rights in the Nokia Patents, JVT/ITU members would have decided to adopt
20    an alternative technology to perform the relevant functionality or left the relevant technology out
21    of the H.264 standard. Nokia Corporation’s conduct therefore distorted and impaired the
22    standardization process in a manner that has harmed Lenovo United States and others, such that
23    the accused functionality would not have been included in the H.264 standard but for the lack of
24    timely disclosure.
25              33.   This standards-setting misconduct is not an isolated incident, as Nokia Corporation
26    has a history of failing to disclose its allegedly essential patent rights to standards setting
27    organizations. As just one example, the Federal Circuit determined in Core Wireless Licensing
28    S.A.R.L. v. Apple Inc. that Nokia had a duty to disclose its allegedly essential patent rights before
                                                       -9-
     Case No.                                                                                    COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 10 of 27




 1    the relevant standard was frozen, and breached that contractual obligation by waiting years after

 2    the standard was frozen to first do so. 899 F.3d 1356, 1368 (Fed. Cir. 2018).
 3                                            THE ’576 PATENT
 4              34.   U.S. Patent No. 7,006,576 (“the ’576 patent”) is titled “Video Coding,” and names
 5    Miska Hannuksela as inventor.
 6              35.   Upon information and belief, the ’576 patent is assigned to Nokia Oy.
 7              36.   As assignee of the ’576 patent, which was assigned to Nokia Corporation during the
 8    development of the H.264 standard, Nokia Oy is successor-in-interest to Nokia Corporation’s
 9    rights and obligations under the ’576 patent and to Nokia Corporation’s rights and obligations
10    arising under the ITU Patent Policy with respect to the ’576 patent.
11              37.   The ’576 patent issued on February 28, 2006, from an application filed July 19,
12    2000, and claims priority to an application filed on July 19, 1999.
13              38.   Upon information and belief, Nokia Oy contends that the ’576 patent is essential to
14    practice certain aspects of the H.264 standard.
15              39.   Upon information and belief, Nokia Corporation and Nokia Oy did not disclose the
16    ’576 patent or its underlying application to the ITU as potentially essential to the H.264 standard
17    before the relevant provisions of the H.264 standard were frozen.
18                                            THE ’211 PATENT
19              40.   U.S. Patent No. 6,711,211 (“the ’211 patent”) is titled “Method for Encoding and
20    Decoding Video Information, a Motion Compensated Video Encoder and a Corresponding
21    Decoder,” and names Jani Lainema as inventor.
22              41.   Upon information and belief, the ’211 patent is assigned to Nokia Oy.
23              42.   As assignee of the ’211 patent, which was assigned to Nokia Corporation during the
24    development of the H.264 standard, Nokia Oy is successor-in-interest to Nokia Corporation’s
25    rights and obligations under the ’211 patent and to Nokia Corporation’s rights and obligations
26    arising under the ITU Patent Policy with respect to the ’211 patent.
27              43.   The ’211 patent issued on March 23, 2004, from an application filed May 8, 2000.
28
                                                        -10-
     Case No.                                                                                 COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 11 of 27




 1              44.   Upon information and belief, Nokia Oy contends that the ’211 patent is essential to

 2    practice certain aspects of the H.264 standard.
 3              45.   Upon information and belief, Nokia Corporation and Nokia Oy did not disclose the
 4    ’211 patent or its underlying application to the ITU as potentially essential to the H.264 standard
 5    before the relevant provisions of the H.264 standard were frozen.
 6                                            THE ’268 PATENT
 7              46.   U.S. Patent No. 6,879,268 (“the ’268 patent”) is titled “Adaptive Variable Length
 8    Coding of Digital Video,” and names Marta Karczewicz as inventor.
 9              47.   Upon information and belief, the ’268 patent is assigned to Nokia Oy.
10              48.   As assignee of the ’268 patent, which was assigned to Nokia Corporation during the
11    development of the H.264 standard, Nokia Oy is successor-in-interest to Nokia Corporation’s
12    rights and obligations under the ’268 patent and to Nokia Corporation’s rights and obligations
13    arising under the ITU Patent Policy with respect to the ’268 patent.
14              49.   The ’268 patent issued on April 12, 2005, from an application filed July 29, 2003,
15    and claims priority to an application filed on January 22, 2002.
16              50.   Upon information and belief, Nokia Oy contends that the ’268 patent is essential to
17    practice certain aspects of the H.264 standard.
18              51.   Upon information and belief, Nokia Corporation and Nokia Oy did not disclose the
19    ’268 patent or its underlying application to the ITU as potentially essential to the H.264 standard
20    before the relevant provisions of the H.264 standard were frozen.
21                                            THE ’502 PATENT
22              52.   U.S. Patent No. 6,954,502 (“the ’502 patent”) is titled “Method for Encoding and
23    Decoding Video Information, a Motion Compensated Video Encoder and a Corresponding
24    Decoder,” and names Jani Lainema as inventor.
25              53.   Upon information and belief, the ’502 patent is assigned to Nokia Oy.
26              54.   As assignee of the ’502 patent, which was assigned to Nokia Corporation during the
27    development of the H.264 standard, Nokia Oy is successor-in-interest to Nokia Corporation’s
28
                                                        -11-
     Case No.                                                                                 COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 12 of 27




 1    rights and obligations under the ’502 patent and to Nokia Corporation’s rights and obligations

 2    arising under the ITU Patent Policy with respect to the ’502 patent.
 3              55.   The ’502 patent issued on October 11, 2005, from an application filed February 3,
 4    2004, and claims priority to an application filed on May 8, 2000.
 5              56.   Upon information and belief, Nokia Oy contends that the ’502 patent is essential to
 6    practice certain aspects of the H.264 standard.
 7              57.   Upon information and belief, Nokia Corporation and Nokia Oy did not disclose the
 8    ’502 patent or its underlying application to the ITU as potentially essential to the H.264 standard
 9    before the relevant provisions of the H.264 standard were frozen.
10                                            THE ’450 PATENT
11              58.   U.S. Patent No. 7,082,450 (“the ’450 patent”) is titled “Implementation of a
12    Transform and of a Subsequent Quantization,” and names Antti Hallapuro and Kim Simelius as
13    inventors.
14              59.   Upon information and belief, the ’450 patent is assigned to Nokia Oy.
15              60.   As assignee of the ’450 patent, which was assigned to Nokia Corporation during the
16    development of the H.264 standard, Nokia Oy is successor-in-interest to Nokia Corporation’s
17    rights and obligations under the ’450 patent and to Nokia Corporation’s rights and obligations
18    arising under the ITU Patent Policy with respect to the ’450 patent.
19              61.   The ’450 patent issued on July 25, 2006, from an application filed August 30, 2001.
20              62.   Upon information and belief, Nokia Oy contends that the ’450 patent is essential to
21    practice certain aspects of the H.264 standard.
22              63.   Upon information and belief, Nokia Corporation and Nokia Oy did not disclose the
23    ’450 patent or its underlying application to the ITU as potentially essential to the H.264 standard
24    before the relevant provisions of the H.264 standard were frozen.
25                                            THE ’456 PATENT
26              64.   U.S. Patent No. 7,206,456 (“the ’456 patent”) is titled “Method for Encoding and
27    Decoding Video Information, a Motion Compensated Video Encoder and a Corresponding
28    Decoder,” and names Jani Lainema as inventor.
                                                  -12-
     Case No.                                                                                 COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 13 of 27




 1              65.   Upon information and belief, the ’456 patent is assigned to Nokia Oy.

 2              66.   As assignee of the ’456 patent, which was assigned to Nokia Corporation during the
 3    development of the H.264 standard, Nokia Oy is successor-in-interest to Nokia Corporation’s
 4    rights and obligations under the ’456 patent and to Nokia Corporation’s rights and obligations
 5    arising under the ITU Patent Policy with respect to the ’456 patent.
 6              67.   The ’456 patent issued on April 17, 2007, from an application filed November 26,
 7    2002, and claims priority to an application filed on November 27, 2001.
 8              68.   Upon information and belief, Nokia Oy contends that the ’456 patent is essential to
 9    practice certain aspects of the H.264 standard.
10              69.   Upon information and belief, Nokia Corporation and Nokia Oy did not disclose the
11    ’456 patent or its underlying application to the ITU as potentially essential to the H.264 standard
12    before the relevant provisions of the H.264 standard were frozen.
13                                             THE ’674 PATENT
14              70.   U.S. Patent No. 7,289,674 (“the ’674 patent”) is titled “Spatial Prediction Based
15    Intra Coding,” and names Marta Karczewicz as inventor.
16              71.   Upon information and belief, the ’674 patent is assigned to Nokia Oy.
17              72.   As assignee of the ’674 patent, which was assigned to Nokia Corporation during the
18    development of the H.264 standard, Nokia Oy is successor-in-interest to Nokia Corporation’s
19    rights and obligations under the ’674 patent and to Nokia Corporation’s rights and obligations
20    arising under the ITU Patent Policy with respect to the ’674 patent.
21              73.   The ’674 patent issued on October 30, 2007, from an application filed June 10,
22    2003, and claims priority to an application filed on June 11, 2002.
23              74.   Upon information and belief, Nokia Oy contends that the ’674 patent is essential to
24    practice certain aspects of the H.264 standard.
25              75.   Upon information and belief, Nokia Corporation and Nokia Oy did not disclose the
26    ’674 patent or its underlying application to the ITU as potentially essential to the H.264 standard
27    before the relevant provisions of the H.264 standard were frozen.
28
                                                        -13-
     Case No.                                                                                 COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 14 of 27




 1                                            THE ’001 PATENT

 2              76.   U.S. Patent No. 7,302,001 (“the ’001 patent”) is titled “Random Access Points in
 3    Video Coding,” and names Ye-Kui Wang and Miska Hannuksela as inventors.
 4              77.   Upon information and belief, the ’001 patent is assigned to Nokia Oy.
 5              78.   As assignee of the ’001 patent, which was assigned to Nokia Corporation during the
 6    development of the H.264 standard, Nokia Oy is successor-in-interest to Nokia Corporation’s
 7    rights and obligations under the ’001 patent and to Nokia Corporation’s rights and obligations
 8    arising under the ITU Patent Policy with respect to the ’001 patent.
 9              79.   The ’001 patent issued on November 27, 2007, from an application filed April 28,
10    2003, and claims priority to an application filed on April 29, 2002.
11              80.   Upon information and belief, Nokia Oy contends that the ’001 patent is essential to
12    practice certain aspects of the H.264 standard.
13              81.   Upon information and belief, Nokia Corporation and Nokia Oy did not disclose the
14    ’001 patent or its underlying application to the ITU as potentially essential to the H.264 standard
15    before the relevant provisions of the H.264 standard were frozen.
16                                            THE ’660 PATENT
17              82.   U.S. Patent No. 7,403,660 (“the ’660 patent”) is titled “Encoding Picture
18    Arrangement Parameter in Picture Bitstream,” and names Miska Hannuksela as inventor.
19              83.   Upon information and belief, the ’660 patent is assigned to Nokia Oy.
20              84.   As assignee of the ’660 patent, which was assigned to Nokia Corporation during the
21    development of the H.264 standard, Nokia Oy is successor-in-interest to Nokia Corporation’s
22    rights and obligations under the ’660 patent and to Nokia Corporation’s rights and obligations
23    arising under the ITU Patent Policy with respect to the ’660 patent.
24              85.   The ’660 patent issued on July 22, 2008, from an application filed April 30, 2003.
25              86.   Upon information and belief, Nokia Oy contends that the ’660 patent is essential to
26    practice certain aspects of the H.264 standard.
27

28
                                                        -14-
     Case No.                                                                                 COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 15 of 27




 1              87.   Upon information and belief, Nokia Corporation and Nokia Oy did not disclose the

 2    ’660 patent or its underlying application to the ITU as potentially essential to the H.264 standard
 3    before the relevant provisions of the H.264 standard were frozen.
 4                                            THE ’447 PATENT
 5              88.   U.S. Patent No. 7,706,447 (“the ’447 patent”) is titled “Switching Between
 6    Bitstreams in Video Transmission,” and names Marta Karczewicz and Ragip Kurcenen as
 7    inventors.
 8              89.   Upon information and belief, the ’447 patent is assigned to Nokia Oy.
 9              90.   As assignee of the ’447 patent, which was assigned to Nokia Corporation during the
10    development of the H.264 standard, Nokia Oy is successor-in-interest to Nokia Corporation’s
11    rights and obligations under the ’447 patent and to Nokia Corporation’s rights and obligations
12    arising under the ITU Patent Policy with respect to the ’447 patent.
13              91.   The ’447 patent issued on April 27, 2010, from an application filed January 3, 2002,
14    and claims priority to an application filed on January 3, 2001.
15              92.   Upon information and belief, Nokia Oy contends that the ’447 patent is essential to
16    practice certain aspects of the H.264 standard.
17              93.   Upon information and belief, Nokia Corporation and Nokia Oy did not disclose the
18    ’447 patent or its underlying application to the ITU as potentially essential to the H.264 standard
19    before the relevant provisions of the H.264 standard were frozen.
20                                            THE ’052 PATENT
21              94.   U.S. Patent No. 7,711,052 (“the ’052 patent”) is titled “Video Coding,” and names
22    Miska Hannuksela and Kerem Caglar as inventors.
23              95.   Upon information and belief, the ’052 patent is assigned to Nokia Oy.
24              96.   As assignee of the ’052 patent, which was assigned to Nokia Corporation during the
25    development of the H.264 standard, Nokia Oy is successor-in-interest to Nokia Corporation’s
26    rights and obligations under the ’052 patent and to Nokia Corporation’s rights and obligations
27    arising under the ITU Patent Policy with respect to the ’052 patent.
28
                                                        -15-
     Case No.                                                                                 COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 16 of 27




 1              97.   The ’052 patent issued on May 4, 2010, from an application filed May 15, 2001, and

 2    claims priority to an application filed on May 15, 2000.
 3              98.   Upon information and belief, Nokia Oy contends that the ’052 patent is essential to
 4    practice certain aspects of the H.264 standard.
 5              99.   Upon information and belief, Nokia Corporation and Nokia Oy did not disclose the
 6    ’052 patent or its underlying application to the ITU as potentially essential to the H.264 standard
 7    before the relevant provisions of the H.264 standard were frozen.
 8                                            THE ’473 PATENT
 9              100. U.S. Patent No. 7,751,473 (“the ’473 patent”) is titled “Video Coding,” and names
10    Miska Hannuksela as inventor.
11              101. Upon information and belief, the ’473 patent is assigned to Nokia Oy.
12              102. As assignee of the ’473 patent, which was assigned to Nokia Corporation during the
13    development of the H.264 standard, Nokia Oy is successor-in-interest to Nokia Corporation’s
14    rights and obligations under the ’473 patent and to Nokia Corporation’s rights and obligations
15    arising under the ITU Patent Policy with respect to the ’473 patent.
16              103. The ’473 patent issued on July 6, 2010, from an application filed May 2, 2002, and
17    claims priority to an application filed on May 15, 2000.
18              104. Upon information and belief, Nokia Oy contends that the ’473 patent is essential to
19    practice certain aspects of the H.264 standard.
20              105. Upon information and belief, Nokia Corporation and Nokia Oy did not disclose the
21    ’473 patent or its underlying application to the ITU as potentially essential to the H.264 standard
22    before the relevant provisions of the H.264 standard were frozen.
23                                            THE ’531 PATENT
24              106. U.S. Patent No. 7,826,531 (“the ’531 patent”) is titled “Indicating Regions Within a
25    Frame,” and names Ye-Kui Wang and Miska Hannuksela as inventors.
26              107. Upon information and belief, the ’531 patent is assigned to Nokia Oy.
27              108. As assignee of the ’531 patent, which was assigned to Nokia Corporation during the
28    development of the H.264 standard, Nokia Oy is successor-in-interest to Nokia Corporation’s
                                                   -16-
     Case No.                                                                                COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 17 of 27




 1    rights and obligations under the ’531 patent and to Nokia Corporation’s rights and obligations

 2    arising under the ITU Patent Policy with respect to the ’531 patent.
 3              109. The ’531 patent issued on November 2, 2010, from an application filed January 19,
 4    2006, and claims priority to an application filed on April 29, 2002.
 5              110. Upon information and belief, Nokia Oy contends that the ’531 patent is essential to
 6    practice certain aspects of the H.264 standard.
 7              111. Upon information and belief, Nokia Corporation and Nokia Oy did not disclose the
 8    ’531 patent or its underlying application to the ITU as potentially essential to the H.264 standard
 9    before the relevant provisions of the H.264 standard were frozen.
10                                            THE ’145 PATENT
11              112. U.S. Patent No. 8,005,145 (“the ’145 patent”) is titled “Method and Apparatus for
12    Transferring Video Frame in Telecommunication System,” and names Jani Lainema as inventor.
13              113. Upon information and belief, the ’145 patent is assigned to Nokia Oy.
14              114. As assignee of the ’145 patent, which was assigned to Nokia Corporation during the
15    development of the H.264 standard, Nokia Oy is successor-in-interest to Nokia Corporation’s
16    rights and obligations under the ’145 patent and to Nokia Corporation’s rights and obligations
17    arising under the ITU Patent Policy with respect to the ’145 patent.
18              115. The ’145 patent issued on August 23, 2011, from an application filed July 6, 2004,
19    and claims priority to an application filed on August 11, 2000.
20              116. Upon information and belief, Nokia Oy contends that the ’145 patent is essential to
21    practice certain aspects of the H.264 standard.
22              117. Upon information and belief, Nokia Corporation and Nokia Oy did not disclose the
23    ’145 patent or its underlying application to the ITU as potentially essential to the H.264 standard
24    before the relevant provisions of the H.264 standard were frozen.
25                                            THE ’321 PATENT
26              118. U.S. Patent No. 8,050,321 (“the ’321 patent”) is titled “Grouping of Image Frames
27    in Video Coding,” and names Miska Hannuksela as inventor.
28              119. Upon information and belief, the ’321 patent is assigned to Nokia Oy.
                                                      -17-
     Case No.                                                                                COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 18 of 27




 1              120. As assignee of the ’321 patent, which was assigned to Nokia Corporation during the

 2    development of the H.264 standard, Nokia Oy is successor-in-interest to Nokia Corporation’s
 3    rights and obligations under the ’321 patent and to Nokia Corporation’s rights and obligations
 4    arising under the ITU Patent Policy with respect to the ’321 patent.
 5              121. The ’321 patent issued on November 1, 2011, from an application filed January 25,
 6    2006, and claims priority to an application filed on January 23, 2002.
 7              122. Upon information and belief, Nokia Oy contends that the ’321 patent is essential to
 8    practice certain aspects of the H.264 standard.
 9              123. Upon information and belief, Nokia Corporation and Nokia Oy did not disclose the
10    ’321 patent or its underlying application to the ITU as potentially essential to the H.264 standard
11    before the relevant provisions of the H.264 standard were frozen.
12                                            THE ’539 PATENT
13              124. U.S. Patent No. 8,107,539 (“the ’539 patent”) is titled “Method for Error
14    Concealment in Video Sequences,” and names Miska Hannuksela and Ye-Kui Wang as inventors.
15              125. Upon information and belief, the ’539 patent is assigned to Nokia Oy.
16              126. As assignee of the ’539 patent, which was assigned to Nokia Corporation during the
17    development of the H.264 standard, Nokia Oy is successor-in-interest to Nokia Corporation’s
18    rights and obligations under the ’539 patent and to Nokia Corporation’s rights and obligations
19    arising under the ITU Patent Policy with respect to the ’539 patent.
20              127. The ’539 patent issued on January 31, 2012, from an application filed July 15, 2003,
21    and claims priority to an application filed on July 15, 2002.
22              128. Upon information and belief, Nokia Oy contends that the ’539 patent is essential to
23    practice certain aspects of the H.264 standard.
24              129. Upon information and belief, Nokia Corporation and Nokia Oy did not disclose the
25    ’539 patent or its underlying application to the ITU as potentially essential to the H.264 standard
26    before the relevant provisions of the H.264 standard were frozen.
27

28
                                                        -18-
     Case No.                                                                                COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 19 of 27




 1                                             THE ’744 PATENT

 2              130. U.S. Patent No. 8,107,744 (“the ’744 patent”) is titled “Picture Buffering for
 3    Prediction References and Display,” and names Dong Tian, Miska Hannuksela, and Ye-Kui Wang
 4    as inventors.
 5              131. Upon information and belief, the ’744 patent is assigned to Nokia Oy.
 6              132. As assignee of the ’744 patent, which was assigned to Nokia Corporation during the
 7    development of the H.264 standard, Nokia Oy is successor-in-interest to Nokia Corporation’s
 8    rights and obligations under the ’744 patent and to Nokia Corporation’s rights and obligations
 9    arising under the ITU Patent Policy with respect to the ’744 patent.
10              133. The ’744 patent issued on January 31, 2012, from an application filed November 6,
11    2003, and claims priority to an application filed on December 3, 2002.
12              134. Upon information and belief, Nokia Oy contends that the ’744 patent is essential to
13    practice certain aspects of the H.264 standard.
14              135. Upon information and belief, Nokia Corporation and Nokia Oy did not disclose the
15    ’744 patent or its underlying application to the ITU as potentially essential to the H.264 standard
16    before the relevant provisions of the H.264 standard were frozen.
17                                             THE ’134 PATENT
18              136. U.S. Patent No. 8,204,134 (“the ’134 patent”) is titled “Grouping of Image Frames
19    in Video Coding,” and names Miska Hannuksela as inventor.
20              137. Upon information and belief, the ’134 patent is assigned to Nokia Oy.
21              138. As assignee of the ’134 patent, which was assigned to Nokia Corporation during the
22    development of the H.264 standard, Nokia Oy is successor-in-interest to Nokia Corporation’s
23    rights and obligations under the ’134 patent and to Nokia Corporation’s rights and obligations
24    arising under the ITU Patent Policy with respect to the ’134 patent.
25              139. The ’134 patent issued on June 19, 2012, from an application filed January 25, 2006,
26    and claims priority to an application filed on January 23, 2002.
27              140. Upon information and belief, Nokia Oy contends that the ’134 patent is essential to
28    practice certain aspects of the H.264 standard.
                                                        -19-
     Case No.                                                                                 COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 20 of 27




 1              141. Upon information and belief, Nokia Corporation and Nokia Oy did not disclose the

 2    ’134 patent or its underlying application to the ITU as potentially essential to the H.264 standard
 3    before the relevant provisions of the H.264 standard were frozen.
 4                                               THE ’863 PATENT
 5              142. U.S. Patent No. 8,654,863 (“the ’863 patent”) is titled “Video Coding,” and names
 6    Miska Hannuksela as inventor.
 7              143. Upon information and belief, the ’863 patent is assigned to Nokia Oy.
 8              144. As assignee of the ’863 patent, which was assigned to Nokia Corporation during the
 9    development of the H.264 standard, Nokia Oy is successor-in-interest to Nokia Corporation’s
10    rights and obligations under the ’863 patent and to Nokia Corporation’s rights and obligations
11    arising under the ITU Patent Policy with respect to the ’863 patent.
12              145. The ’863 patent issued on February 18, 2014, from an application filed April 6,
13    2005, and claims priority to an application filed on July 19, 1999.
14              146. Upon information and belief, Nokia Oy contends that the ’863 patent is essential to
15    practice certain aspects of the H.264 standard.
16              147. Upon information and belief, Nokia Corporation and Nokia Oy did not disclose the
17    ’863 patent or its underlying application to the ITU as potentially essential to the H.264 standard
18    before the relevant provisions of the H.264 standard were frozen.
19                                 COUNT I: BREACH OF CONTRACT
20              148. Lenovo United States repeats and realleges the allegations in the foregoing
21    Paragraphs as if set forth fully herein.
22              149. At all relevant times, Nokia Corporation had a contractual duty under the ITU’s
23    Patent Policy to disclose any patent rights that might be essential to the H.264 standard before the
24    standard was frozen. As assignee of the Nokia Patents, Nokia Oy is bound by the contractual
25    commitments that Nokia Corporation owed under the ITU’s Patent Policy, and is successor-in-
26    interest with respect to Nokia Corporation’s rights and obligations arising under that Policy,
27    including with respect to the obligation to disclose any allegedly essential patents rights before the
28    H.264 standard was frozen.
                                                        -20-
     Case No.                                                                                 COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 21 of 27




 1              150. During development of the H.264 standard, Nokia Corporation employees attended

 2    meetings and submitted proposals for technology to be included in the H.264 standard. However,
 3    at no time during that process did Nokia Corporation disclose that it had previously filed patent
 4    applications to which the Nokia Patents claim priority. Rather, only after the H.264 standard was
 5    frozen did Nokia Corporation and/or Nokia Oy first claim that the Nokia Patents are essential to
 6    the standard. This late disclosure breached Nokia Corporation’s contractual duty under the Patent
 7    Policy, and Nokia Oy now stands in Nokia Corporation’s shoes with respect to these breaches.
 8              151. Lenovo and others relied on the ITU’s Patent Policy, and reasonably expected that
 9    ITU participants and their successors-in-interest, including Nokia Corporation and/or Nokia Oy,
10    had complied with all aspects of that Policy during development of the H.264 standard.
11              152. Every party making, using, selling, offering for sale, and/or importing products that
12    support aspects of the H.264 standard, including Lenovo United States, is an intended third-party
13    beneficiary of Nokia Corporation’s and/or Nokia Oy’s contractual commitments under the ITU’s
14    Patent Policy, including the requirement for members to timely to disclose any allegedly essential
15    patent rights before the H.264 standard was frozen.
16              153. As a direct, proximate, and foreseeable result of Nokia Corporation’s and/or Nokia
17    Oy’s breach of the ITU Patent Policy with respect to late disclosure of each of the Nokia Patents,
18    as alleged above, Lenovo United States has suffered harm, both as a customer and as a supplier of
19    downstream products. This harm includes, among other things, being forced to defend against
20    Nokia Oy’s claims that it is entitled to royalties based on patents that are allegedly essential to the
21    H.264 standard but that were not timely disclosed in violation of the ITU’s Patent Policy—and
22    therefore for which Nokia Oy is not entitled to claim any royalties. The harm to Lenovo also
23    includes being threatened with increased costs, loss of profits, loss of customers and potential
24    customers, loss of goodwill and product image, uncertainty in business planning, and uncertainty
25    among customers and potential customers as a result of Nokia Oy’s allegations.
26          COUNT II: VIOLATION OF CALIFORNIA UNFAIR COMPETITION LAW
27              154. Lenovo United States repeats and realleges the allegations in the foregoing
28    Paragraphs as if set forth fully herein.
                                                       -21-
     Case No.                                                                                  COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 22 of 27




 1              155. By the acts alleged, Nokia Corporation and/or Nokia Oy have engaged in unlawful,

 2    unfair, and/or fraudulent business acts or practices within the meaning of the California Unfair
 3    Competition Law, Business and Professions Code (“UCL”) §§ 17200 et seq. The UCL prohibits,
 4    among other things, practices that offend established public policy or are unethical, oppressive,
 5    unscrupulous, or substantially injurious to consumers. The UCL likewise prohibits deceptive
 6    business practices.
 7              156. Nokia Corporation and/or its successor-in-interest Nokia Oy committed such
 8    wrongful actions at least by engaging in a pattern of failing to timely disclose any of the Nokia
 9    Patents during development of the H.264 standard, despite a contractual obligation to do so—all
10    while actively participating in the H.264 standard-setting process. Nokia Corporation submitted
11    proposals for technology to be included in the H.264 standard, while separately filing the
12    applications leading to the Nokia Patents, and without declaring any of the Nokia Patents as
13    allegedly essential to the H.264 standard before the standard was frozen. Nokia Corporation
14    and/or Nokia Oy then later claimed that the Nokia Patents are essential to practice that standard.
15              157. Nokia Corporation and Nokia Oy’s pattern of behavior violated the rules of the
16    H.264 standard-setting organizations and unfairly and deceptively prevented those organizations
17    from fully evaluating relevant technologies under consideration when developing the H.264
18    standard. Due to that late disclosure, industry participants became “locked in” to use the
19    standardized functionality that Nokia Oy now claims is covered by the Nokia Patents, but without
20    the benefit of considering those patent rights during development of the standard (which, among
21    other things, upon information and belief, would have resulted in the selection of a competing
22    technology or elimination of the functionality altogether).
23              158. Lenovo and others relied on the ITU’s Patent Policy, and reasonably expected that
24    ITU participants, including Nokia Corporation and/or its successor-in-interest Nokia Oy, had
25    complied with all aspects of that Policy during development of the H.264 standard.
26              159. As assignee of the Nokia Patents, which were assigned to Nokia Corporation during
27    the development of the H.264 standard, Nokia Oy is successor-in-interest to Nokia Corporation’s
28
                                                      -22-
     Case No.                                                                                COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 23 of 27




 1    obligations as a participant in development of the H.264 standard and to Nokia Corporation’s

 2    rights and obligations arising under the ITU Patent Policy with respect to the Nokia Patents.
 3              160. Nokia Oy has demanded licensing fees for the Nokia Patents that were not timely
 4    disclosed in contravention of the ITU’s Patent Policy (and thus, for which Nokia Oy is not entitled
 5    to collect any royalties based on alleged practice of the H.264 standard). Nokia Oy’s patent
 6    monetization conduct with respect to the Nokia Patents is based on the assertion of allegedly
 7    essential patents that were not disclosed to the ITU before the H.264 standard was frozen, and for
 8    which Nokia Oy now seeks excessive, supra-RAND royalties including because Nokia Oy is not
 9    entitled to collect any royalties from Lenovo United States on these untimely disclosed patents.
10              161. As a direct, proximate, and foreseeable result of Nokia Corporation and Nokia Oy’s
11    unfair, deceptive, and wrongful conduct, as alleged above, Lenovo United States has suffered
12    harm, both as a customer and as a supplier of downstream products. This harm includes, among
13    other things, suffering or being threatened with increased costs, loss of profits, loss of customers
14    and potential customers, loss of goodwill and product image, uncertainty in business planning, and
15    uncertainty among customers and potential customers.
16              162. The harm from Nokia Corporation and Nokia Oy’s wrongful conduct also includes
17    harm to the public and/or to competition in the form of lack of adoption of alternative
18    technologies, higher prices and reduced innovation and quality for U.S. consumers purchasing
19    products that support the H.264 standard, undermining the procompetitive aspects of standard
20    setting processes, and chilling incentives to participate in beneficial standard setting processes.
21    Unless such wrongful conduct is enjoined, Lenovo and the public will continue to suffer
22    irreparable harm as a result of this wrongful conduct.
23              COUNT III: DECLARATORY JUDGMENT OF UNENFORCEABILITY
24              163. Lenovo United States repeats and realleges the allegations in the foregoing
25    Paragraphs as if set forth fully herein.
26              164. At all relevant times, Nokia Corporation and/or its successor-in-interest Nokia Oy
27    had a contractual duty under the ITU’s Patent Policy to disclose patent rights that might be
28    essential to the H.264 standard.
                                                       -23-
     Case No.                                                                                  COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 24 of 27




 1              165. During development of the H.264 standard, Nokia Corporation employees attended

 2    meetings and submitted proposals for technology to be included in the H.264 standard. However,
 3    at no time before the H.264 standard was frozen did Nokia Corporation disclose that it had already
 4    filed patent applications to which the Nokia Patents claim priority. This late disclosure breached
 5    the contractual duty that Nokia Corporation and/or its successor-in-interest Nokia Oy owed under
 6    the ITU’s Patent Policy.
 7              166. Nokia Corporation and/or Nokia Oy’s repeated failure to disclose rights in the Nokia
 8    Patents to the ITU—for years after the H.264 standard was frozen, if at all—is part of a pattern of
 9
      egregious behavior that prevented the ITU and other SSO members from fully evaluating the
10
      relevant technologies when developing the H.264 standard. Upon information and belief, had the
11
      Nokia Patents been timely disclosed during the standard-setting process, members would have
12

13    decided to standardize an alternative technology or left the relevant technology out of the

14    standard. The failure to disclose each of the Nokia Patents in a timely fashion distorted and

15    impaired the standardization process in an egregious way.
16              167. Nokia Corporation and Nokia Oy also unjustly benefitted from this late disclosure.
17
      For example, Nokia Oy now claims that each of the Nokia Patents is essential to practice the
18
      H.264 standard, even though Nokia Corporation and/or Nokia Oy deprived ITU members of the
19
      ability to consider non-patented alternatives or to eliminate the functionality from the standard that
20

21    Nokia now claims is covered by the Nokia Patents, such that the accused functionality would not

22    have been included in the H.264 standard but for the lack of timely disclosure. Nokia Oy and/or

23    Nokia Corporation also have unjustly benefited from this late disclosure by demanding and
24
      obtaining licensing revenue based on the allegedly standards-essential nature of the Nokia Patents,
25
      by claiming enhanced value to investors and others through an inflated sense of its patent portfolio
26
      (which includes the Nokia Patents), and by relying on the allegedly standard-essential nature of
27
      the Nokia Patents to accuse Lenovo United States (and others) of infringing the Nokia Patents.
28
                                                      -24-
     Case No.                                                                                 COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 25 of 27




 1               168. As assignee of the Nokia Patents, which were assigned to Nokia Corporation during

 2    the development of the H.264 standard, Nokia Oy is successor-in-interest to Nokia Corporation’s
 3
      obligations as a participant in development of the H.264 standard and to Nokia Corporation’s
 4
      rights and obligations arising under the ITU Patent Policy with respect to the Nokia Patents.
 5
                 169. In light of their conduct, Nokia Corporation and Nokia Oy impliedly waived the
 6
      right to assert the Nokia Patents against anyone practicing the H.264 standard. Therefore, Lenovo
 7
      United States is entitled to a declaratory judgment that the Nokia Patents are unenforceable against
 8
      the H.264 standard.
 9
                                                    DAMAGES
10
                 170. As a result of Nokia Corporation and Nokia Oy’s acts of misconduct, Lenovo United
11
      States has suffered and continues to suffer actual and consequential damages. However, Lenovo
12
      United States does not yet know the full amount of damages, which will be ascertained through
13
      discovery and special accounting. To the fullest extent permitted by law, Lenovo United States
14
      seeks recovery of damages at least sufficient to make Lenovo United States whole for the harm
15
      caused by Nokia Corporation and Nokia Oy. Lenovo United States further seeks any other
16
      damages to which Lenovo United States is entitled under law or in equity.
17
                                                 PRAYER FOR RELIEF
18
                Wherefore, Lenovo United States respectfully requests that the Court grant the following
19
      relief:
20
                       A.     Enter judgment in favor of Lenovo United States and against Nokia Oy;
21

22                     B.     Adjudge and decree that each of the Nokia Patents is unenforceable against

23                            anyone practicing the H.264 standard or otherwise making, using, selling,

24                            offering of sale, or importing products supporting the H.264 standard
25
                              because Nokia Corporation and/or Nokia Oy breached the ITU’s Patent
26
                              Policy;
27

28
                                                        -25-
     Case No.                                                                                 COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 26 of 27




 1                     C.     Adjudge and decree that each of the Nokia Patents is unenforceable against

 2                            anyone practicing the H.264 standard or making, using, selling, offering for
 3
                              sale, or importing products supporting the H.264 standard because Nokia
 4
                              Corporation and/or Nokia Oy have engaged in unfair business acts and
 5
                              practices in violation of California law;
 6
                       D.     Adjudge and decree that the Nokia Patents are unenforceable against anyone
 7

 8                            practicing the H.264 standard or making, using, selling, offering of sale, or

 9                            importing products supporting the H.264 standard under the doctrine of
10                            implied waiver;
11
                       E.     Enjoin enforcement of the Nokia Patents against anyone practicing the H.264
12
                              standard or making, using, selling, offering for sale, or importing products
13
                              supporting the H.264 standard;
14

15                     F.     Award Lenovo United States the amount of damages it proves at trial;

16                     G.     Award Lenovo Unites States all reasonable attorney fees and costs, including

17                            pursuant to the California Civil Procedure Code § 1021.5;
18                     H.     Award taxable costs;
19
                       I.     Award interest; and
20
                       J.     Award Lenovo United States other and further relief as this Court deems just
21
                              and proper.
22

23                                               JURY TRIAL DEMAND

24              Lenovo United States hereby demands a jury trial pursuant to Rule 38 of the Federal Rules

25    of Civil Procedure as to all issues so triable.
26

27

28
                                                         -26-
     Case No.                                                                                  COMPLAINT
                Case 5:20-cv-08650 Document 1 Filed 12/07/20 Page 27 of 27




 1    Dated: December 7, 2020

 2                                                Respectfully submitted,
 3                                                /s/ Joseph F. Haag
                                                  Joseph F. Haag (SBN 248749)
 4
                                                  WILMER CUTLER PICKERING
 5                                                HALE AND DORR LLP
                                                  2600 El Camino Real, Suite 400
 6                                                Palo Alto, CA 94306
                                                  Telephone: (650) 858-6000
 7                                                Facsimile: (650) 858-6100
 8                                                Joseph.Haag@wilmerhale.com

 9                                                William F. Lee (pro hac vice forthcoming)
                                                  Richard W. O’Neill (pro hac vice pending)
10                                                WILMER CUTLER PICKERING
                                                  HALE AND DORR LLP
11                                                60 State Street
12                                                Boston, MA 02109
                                                  Telephone: (617) 526-6000
13                                                Facsimile: (617) 526-5000
                                                  William.Lee@wilmerhale.com
14                                                Richard.O’Neill@wilmerhale.com
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -27-
     Case No.                                                                     COMPLAINT
